Citation Nr: 0015956	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  91-23 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], [redacted], and [redacted]


INTRODUCTION

The appellant had active service from March 1953 to March 
1955, with duty in Korea reportedly from March 1954 to 
February 1955.  

This matter came to the Board of Veterans' Appeals (Board) 
from an April 1989 rating decision of the Department of 
Veterans Affairs (VA) Portland, Oregon Regional Office (RO), 
which denied the claim of service connection for post-
traumatic stress disorder (PTSD).  (During the pendency of 
this appeal, the appellant relocated to an area served by the 
Seattle RO.)  The appellant disagreed and perfected this 
appeal.  

In an August 1994 decision, the Board denied the claim.  The 
appellant appealed that determination to the United States 
Court of Veterans Appeals (on March 1, 1999, renamed the 
United States Court of Appeals for Veterans Claims) 
(hereinafter the Court).  The Court vacated the Board's 
decision in August 1998 and remanded the matter to the Board 
for additional development of the record and readjudication 
on the basis of all applicable law and regulations. 


REMAND

In the August 1998 opinion, the Court found that the 
appellant's claim of service connection for PTSD was well 
grounded, thereby triggering VA's statutory duty to assist 
the appellant in the development of facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  That obligation 
is heightened in this case, as the record shows that the 
appellant's service records may have been destroyed in a 1973 
fire at their storage location at the National Personnel 
Records Center (NPRC) in St. Louis Missouri.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (where adverse 
determination rests in part on government's inability to 
produce records once in its custody, VA must justify 
reasonableness of search conducted); Moore v. Derwinski, 
1 Vet. App. 401, 406 (1991) (duty to assist particularly 
great in light of the unavailability of service records); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (increased 
emphasis on duty to assist where service records are not 
available).  

The Court specifically noted that the appellant's 
representative, in an October 1989 hearing transcript, 
requested VA's assistance in securing morning reports 
generated by the appellant's unit in Korea for the entire 
period of his service in Korea.  In a January 1989 response 
to the RO for information and records pertaining to the 
appellant, NPRC reported that its search of morning reports 
of Company C of the 724th Transportation Battalion for the 
period September 1 to December 31, 1954 showed the appellant 
assigned there, but included no entries pertaining to injury, 
illness, or receipt of a Purple Heart Medal.  Because the 
appellant alleged he was in Korea from March 1954 to February 
1955, a broader period than that searched, and because the 
representative's October 1989 request for assistance was 
subsequent to the January 1989 response from NPRC, the Court 
determined that VA acted contrary to 38 U.S.C.A. § 5107(a) by 
failing to further assist the appellant as requested. 

In addition, before the Court the appellant raised for the 
first time an argument that VA failed to comply with 
38 U.S.C.A. § 5107(a) by not seeking information from the 
Korean consulate regarding the incidents he claims occurred 
during his service.  He reiterated this argument in March and 
May 1999 statements.  

To comply with the Court's mandate, this case is REMANDED for 
the following development:

1.  The RO should review the record and 
prepare a complete summary of the 
appellant's claimed stressors.  The RO 
should then provide that summary to NPRC 
and request that agency conduct a search 
of morning reports for Company C, 
724th Transportation Battalion for the 
period from March 1, 1954 to February 28, 
1955, inclusive.  NPRC should be asked to 
locate any morning reports substantiating 
the alleged stressors summarized by the 
RO.  If documentation is found, NPRC 
should forward to the RO copies of the 
applicable morning reports, which should 
be associated with the claims file.  If 
no documentation is found, NPRC should 
inform the RO of its findings.  

2.  The RO should contact the Korean 
consulate through appropriate channels 
and request information regarding the 
incidents he claims occurred during his 
service.  All information obtained should 
be associated with the claims file.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998) (appellant is entitled to the RO's 
compliance with these remand directives).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Jeffrey J. Schueler
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



